DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species V, figures 9-24, in the reply filed on 11/14/2022 is acknowledged.
No claims are withdrawn as all new claims have been filed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ground plate of claim 68 and the surface of claim 81 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 64-66, 70, 74-77 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (8,074,640).
Regarding claim 64, Davies et al  shows an electrostatic sprayer device (1), comprising: a housing (3); an electrostatic module (41) inside the housing; a reservoir (5) having a cavity adapted to contain a fluid; and at least one nozzle (7a, 10) fluidly connected to the reservoir, wherein the at least one nozzle is configured to emit fluid in a direction along a flow pathway (fig 1); a pump (col 11, lines 2-14) configured to propel fluid from the reservoir to the at least one nozzle; a direct current battery (42) configured to power at least one of the electrostatic module and the pump; and an electrode assembly (9) configured to electrostatically charge the fluid, comprising a plurality of electrodes (9) electrically attached to the electrostatic module (fog 1), wherein each electrode is configured to emit ions along an axis that is parallel to the flow pathway of the fluid emitted from the at least one nozzle such that the plurality of electrodes form a static electrical field through which the fluid passes (fig 1).
But fails to disclose that the batter is a DC battery.
The examiner takes official notice that DC batteries are well known in the art and are commonly used in hand held spray devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a DC battery in the device of Davies et al. in order to provide DC power to the electrostatic module.
Regarding claim 65,  further comprising: a handle (outer surface of 3, or the part of 3 that the user holds) attached to the housing; and an actuator (43) disposed in the handle, the actuator configured to enable a user to activate dispensing of at least a portion of the fluid through the at least one nozzle. 
Regarding claim 66, further comprising a handle (outer surface of 3, or the part of 3 that the user holds) attached to the housing and an actuator (43) configured to enable a user to activate the electrostatic module.  
Regarding claim 70,  the at least one nozzle is in fluid communication with a tube or a hose (7).
Regarding claim 74, wherein the fluid of the reservoir is a disinfectant fluid emitted from the at least one nozzle onto a surface (volatile fluid disinfects the air so it is being considered a disinfectant).  
Regarding claims 75-77 and 81, the examiner notes that in the use of Davies et al. the method steps of claims 75-77 and 81 are inherently performed.
Regarding claim 81, the examiner notes that the fluid will inter the air and then it will eventually hit a surface.

Claim(s) 67, 72 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (8,074,640) in view of Schaeffer et al. (2001/0266367)
Regarding claims 67 and 72,  Davies et al. fails to disclose that the reservoir is configured to be removably attached to the housing, wherein the reservoir comprises a detachment mechanism configured to enable detachment and locking reattachment of the reservoir to the housing.  
However, Schaeffer et al. teaches an electronic sprayer that has a removable reservoir (120) wherein the reservoir comprises a detachment mechanism (302) configured to enable detachment and locking reattachment of the reservoir to the housing [0062].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a removable reservoir with a detachment mechanism, in order to lock the reservoir in place as taught by Schaefer et al. [0063].
Regarding claim 83, Schaefer et al. also teaches detaching the reservoir from the housing (fig 5).
.

Claim(s) 68 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (8,074,640) in view of Sickles (4,266,721)
Regarding claims 68 and 82,  Davies et al. fails to disclose a ground plate connected to the electrostatic module, but does disclose that the nozzle (7) is connected to ground
However, Sickles uses a ground plate (144) to ground a specific part of an electrostatic spray gun.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a ground plate to connected the nozzle 7 of Davies et al  in order to insure proper induction charging as taught by Sickles (col 7, lines 47-51)
Claim(s) 71 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (8,074,640) in view of Baltz et al. (2013/0277463)
Regarding claims 71 and 79,  Davies et al. fails to disclose that the electrostatic module is a 12 kV electrostatic module.  
However, Baltz et al teaches a spray gun with an variable voltage electrostatic module that covers 12 Kv [0026].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a variable electrostatic module such as in Baltz et al. in the device of Davies et al. In order to control the voltage as taught by Baltz et al. [0026]


Claim(s) 64-67, 69, 70, 72, 73, 75-78 80 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (2011/0266367) in view of Garcin (4,245,784)
Regarding claim 64, Schaefer et al  shows an sprayer device (100), comprising: a housing (105); a reservoir (120) having a cavity adapted to contain a fluid; and at least one nozzle (110) fluidly connected to the reservoir, wherein the at least one nozzle is configured to emit fluid in a direction along a flow pathway (fig 1); a pump (420) configured to propel fluid from the reservoir to the at least one nozzle; a direct current battery (434) configured to power the pump; and 
But fails to disclose an electrostatic module  inside the housing and the battery is a DC battery that powers the electrostatic module  and an electrode assembly  configured to electrostatically charge the fluid, comprising a plurality of electrodes electrically attached to the electrostatic module, wherein each electrode is configured to emit ions along an axis that is parallel to the flow pathway of the fluid emitted from the at least one nozzle such that the plurality of electrodes form a static electrical field through which the fluid passes.
The examiner takes official notice that DC batteries are well known in the art and are commonly used in hand held spray devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a DC battery in the device of Davies et al. in order to provide DC power to the electrostatic module.
Garcin teaches an electrostatic sprayer that includes an electrode assembly  (7, 12, 12A) configured to electrostatically charge the fluid, comprising a plurality of electrodes (12A) electrically attached to an electrostatic module (7), wherein each electrode is configured to emit ions along an axis that is parallel to the flow pathway of the fluid emitted from the at least one nozzle such that the plurality of electrodes form a static electrical field through which the fluid passes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the electrostatic module and the electrodes of Garcin to the sprayer of Schaefer et al. and have the battery pack of Schaefer et al  connected to the electrostatic module in order to power it. This modification would allow for the sprayer of Schaefer et al. to spray fluid electrostatically (Schafer abstract)   
Regarding claim 65,  further comprising: a handle (outer surface of 105, or the part of 105 that the user holds) attached to the housing; and an actuator (115) disposed in the handle, the actuator configured to enable a user to activate dispensing of at least a portion of the fluid through the at least one nozzle. 
Regarding claim 66, further comprising a handle (outer surface of 105, or the part of 105 that the user holds) attached to the housing and an actuator (115) configured to enable a user to activate the electrostatic module.  

Regarding claims 69 and 78, the above combination fails to disclose that the at least one nozzle is configured to provide a cone-shaped spray pattern.
However, Garcin teaches a nozzle with a cone shaped spray pattern (fig 1, 5).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the nozzle of Garcin with the device of Schaefer et al. as modified above, in order to create a cone shaped spray pattern as taught by Garcin (fig 1, 5)
Regarding claim 70,  the at least one nozzle is in fluid communication with a tube or a hose (416a).

Regarding claims 73 and 80,  the nozzle of Garcin includes a tip (17) comprising a plurality of radially arranged nozzle openings (46).  
Regarding claims 75-78, 80 and 83, the examiner notes that in the use of Davies et al. the method steps of claims 75-78 and 83 are inherently performed.
Regarding claims 67, 72 and 83, Schaefer teaches a removable locking container as discussed in the above rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        12/13/2022